Case 2:20-cv-04490-PA-KK Document 30 Filed 04/06/21 Page 1 of 2 Page ID #:601




 1
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    LANCE WILLIAMS,                              Case No. 20-4490-PA (KK)
11                               Plaintiff,
12                          v.                     ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATION OF
13    R. FARLEY, ET AL.,                           UNITED STATES MAGISTRATE
                                                   JUDGE
14                               Defendant(s).
15
16
17            Pursuant to 28 U.S.C. § 636, the Court has reviewed the Second Amenedd
18   Complaint, the relevant records on file, and the Final Report and Recommendation of
19   the United States Magistrate Judge. The Court has engaged in de novo review of
20   those portions of the original Report and Recommendation to which Plaintiff has
21   objected. The Court accepts the findings and recommendation of the Magistrate
22   Judge.
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
Case 2:20-cv-04490-PA-KK Document 30 Filed 04/06/21 Page 2 of 2 Page ID #:602




 1         IT IS THEREFORE ORDERED that the following claims be dismissed from
 2   the Second Amended Complaint with prejudice and without leave to amend:
 3      a) Eighth Amendment “threat to safety” claims against defendants Farley,
 4         Arebalo, and Graves; and
 5      b) Fourteenth Amendment due process claims against defendants Farley, Arebalo,
 6         Williams, and Davis as set forth in the Final Report and Recommendation.
 7
 8      The Court will issue a separate Order regarding service of the remaining claims in
 9   the Second Amended Complaint.
10   Dated: April 6, 2021
11
                                       PERCY ANDERSON
12                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                             2
